17 So.3d 1272 (2009)
Christopher KELLY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-1757.
District Court of Appeal of Florida, Fifth District.
September 25, 2009.
Adam Pollack, of Law Office of Adam L. Pollack, P.A., Orlando, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey R. Casey, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Christopher Kelly appeals from the denial of his post-sentencing motion to withdraw plea. Initially, we observe that it is unclear from the record below whether Kelly's motion was timely filed on May 22, 2008, or untimely filed on May 27, 2008. We treat Kelly's motion as timely filed and affirm the trial court's order. There was ample evidence to support the trial court's determination that Kelly entered his negotiated plea voluntarily and with full knowledge and approval of his counsel's pre-trial strategy.
AFFIRMED.
TORPY, EVANDER and COHEN, JJ., concur.